Citation Nr: 0020798	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability, to include 
herniated disc.

2. Entitlement to service connection for a nervous condition.  

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for nausea, to include 
as due to an undiagnosed illness. 

7.  Entitlement to service connection for a rash, to include 
as due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss, low 
sex drive, and sweats, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1973 
to March 1975; August 1981 to July 1983; and from July 1991 
to January 1992. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
the disabilities identified above.  


REMAND

With respect to claims for entitlement to service connection, 
the threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In order to 
reopen a previously disallowed claim of entitlement to 
service connection for a particular disability, the appellant 
must submit new and material evidence.  However, with respect 
to the present claim, certain development must be completed 
even before the matters of well-groundedness and new and 
material evidence are considered. 

The evidence shows that veteran served on active duty from 
January 1973 to March 1975.  Following this period of active 
service, he served in the Reserves and the Army National 
Guard.  In May 1981, he was issued orders to report to active 
duty in Active Guard/Reserve status from August 1, 1981 to 
July 31, 1983.  He also served on active duty from July 1991 
to January 1992.  From June 1992 to December 1993, he was 
placed on the temporary disability retired list.  However, an 
April 1993 response from the National Personnel Records 
Center (NPRC) states that the "individual [i.e. veteran] is 
on active duty."  As the April 1993 response indicates that 
the veteran was on active duty at the time, the Board is of 
the opinion that an attempt should be made to verify all 
periods of active duty and active duty for training during 
the veteran's service in the National Guard and Reserves.  In 
addition, all medical records covering the veteran's periods 
of service, to include Reserve or National Guard service 
subsequent to the veteran's release from active duty in 
January 1992, should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of active military service. 

2.  Upon completion of the above, the RO 
should make another attempt to secure the 
veteran's service medical records through 
official channels.  In particular, the RO 
should obtain copies of all National 
Guard and Reserve medical records.

3.  Following completion of the above, 
the RO should review the claims on 
appeal.  If the veteran's claims remain 
denied, in whole or in part, a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

